DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pinizzotto (US 2007/0256226 A1).
	Regarding claim 1, a self-sanitizing chair (toilet 21; figures 1-3), comprising: a seating surface (22), a seat back (lid 24) abutting the seating surface, and at least one leg (base of bowl 26); a UV emitting element (UV lamps 38) coupled to the self-sanitizing chair (21) and oriented to project UV light against at least one part of the self-sanitizing chair contacted by a person sitting thereon (UV lights 38 are used to sterilize the surface of the toilet seat 22 – see para [0061]-[0062], [0068]). Pinizzotto further discloses that the control system has a timer for controlling the duration of the sterilization (see para [0087]).   
	Regarding claims 2-3, Pinizzotto discloses a control circuit including a first status indicating lamp (34 or 35) arranged to indicate whether the UV emitting element is emitting UV light (see para [0080]).  Further disclosed is a status indicating lamp (35) arranged to indicate whether sanitizing is not being performed, whereby the first status indicating lamp (34) can be used to indicate that the self-sanitizing chair is ready to receive a person desiring to sit thereon (para [0080]).
	Regarding claim 4, Pinizzotto discloses that the control circuit includes an occupancy sensor (50) arranged to sense whether a person is sitting on the self-sanitizing chair, and the control circuit inhibits operation of the UV emitting element while the person is sitting on the self-sanitizing chair (see para [0009], [0074], [0087]).
	Regarding claim 5, Pinizzotto discloses a second status indicating lamp (34) arranged to indicate that the UV emitting element has been operated and that the self-sanitizing chair is ready to receive a new person desiring to sit thereon (see para [0080]).

4.	Claim(s) 1, 6-7 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (CN 206543063U – English translation).
Regarding claim 1, Li discloses a self-sanitizing chair, comprising: a seating surface (3), a seat back (1) abutting the seating surface, and at least one leg (support column 7); a UV emitting element (lamp 16) coupled to the self-sanitizing chair and oriented to project UV light against at least one part of
the self-sanitizing chair contacted by a person sitting thereon (see figures; see translation – UV lamp (16) is used to sterilize the seat when a user leaves the seat).
	Regarding claims 6 and 7, Li discloses at least one deployable armrest (armrests 4 are rotatably attached to the seat 3) coupled to the self-sanitizing chair, wherein the UV emitting element (16) is arranged to project UV light against the armrest (UV lamp 16 is located within the seat (3) and projects UV light onto the seat surfaces including the armrests – see translation).
	Regarding claim 13, Li discloses that the seat back (1) further includes a headrest (17) (see figures) 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pinizzotto as applied to claim 1 above, and further in view of Dorra (US 2014/0137318 A1).
	Pinizzotto is set forth above with regards to claim 1 but does not appear to disclose a fluid dispensing system as recited in claims 8-11. 
	Dorra discloses a self-sanitizing chair (toilet 3402), comprising: seating surface (toilet seat 3404), a seat back (cover 3402 when opened) abutting the seating surface (see figure 34), and at least one leg (base of toilet bowl 3402) (para [0157]-[0059]); a UV emitting element (plurality of UV lights 3806) coupled to the self-sanitizing chair (toilet 3402)and oriented to project UV light against at least one part of the self-sanitizing chair (3402) contacted by a person sitting thereon (see para [0167]; figure 35). The toilet (3402) further includes a fluid dispensing system for spraying a disinfectant onto the surface of the toilet seat (3404).  The fluid dispensing system (para [0159]) includes a reservoir (not shown), a pressure source (pump – para [0162]), at least one nozzle (3502a-f), and conduits (3504) arranged to conduct sanitizing fluid from the pressure source to the at leas one nozzle (see fig. 37; para [0159]-[0162]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the self-sanitizing chair of Pinizzotto and incorporate the fluid dispensing system of Dorra in order to enhance the UV light disinfection of the seating surfaces with the addition of fluid disinfection as demonstrated by Dorra.  
The combination of Pinizzotto with the teachings of Dorra results in a self-sanitizing chair where the control system, timer, occupancy sensors, and indicating lamps of Pinizzotto are used to control operation of the fluid dispensing system taught by Dorra.  

7.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pinizzotto in view of Dorra as applied to claim 8 above, and further in view of Schad (USPN 6,973,679 B1).
	The combination of Pinizzotto and Dorra is set forth above with regards to claim 8, but does not appear to explicitly disclose that the pressure source is a gas spring (Dorra discloses that the pressure source is a pump or pump-like means – see para [0019], [0159], [0162]). 
	Schad discloses a device for spraying a disinfectant.  The device includes a nozzle (7) for dispensing a fluid from a reservoir (11).  The reservoir maybe pressurized by a pre-pressurized gas system or by means of a mechanical pump (see col. 4, line 41 to col. 5, line 45; especially col. 5, lines 30-38). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Pinizzotto and Dorra and substitute the pump or pump-like in the fluid dispensing system of Dorra with a functionally equivalent alternative such as a pre-pressurized gas system (i.e. gas spring) as taught by Schad whom recognizes that mechanical pumps and pre-pressurized gas systems are functionally equivalent when used for dispensing disinfecting fluids from a reservoir to a spray nozzle.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799